 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT

 7                                   EASTERN DISTRICT OF CALIFORNIA

 8

 9   JASON HARPER,                                     Case No. 1:17-cv-01717-LJO-EPG (PC)
10                      Plaintiff,                     ORDER RE: PLAINTIFF’S REQUEST FOR
                                                       CLARIFICATION (NO ACTION REQUIRED)
11          v.
                                                       (ECF NO. 79)
12   JEFF BLAZO,
13                      Defendant.
14

15          On December 18, 2019, Plaintiff filed a request for clarification. (EF No. 79). Plaintiff

16   states that he is confused as to the why the order dated December 9, 2019, was issued. Plaintiff

17   notes that his case was already closed, and that he already signed a revised stipulation.

18          Plaintiff is correct that he signed the revised stipulation, and that this case is closed. The

19   Court accidently sent him a copy of an order from a different case. No action is required from

20   Plaintiff, and Plaintiff should disregard the order dated December 9, 2019 (ECF No. 77).

21
     IT IS SO ORDERED.
22

23      Dated:     December 20, 2019                            /s/
                                                           UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                       1
